t c memo united_states tax_court eugene jim kipp and billie jo kipp petitioners v commissioner of internal revenue respondent docket no 18765-13l filed date eugene jim kipp and billie jo kipp pro sese s mark barnes for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection by levy of their unpaid federal_income_tax for and the sole issue for decision is unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times whether respondent abused his discretion in sustaining the proposed levy action for these years i background findings_of_fact the tax_liabilities at issue arose from self-reported underpayments on petitioners’ federal_income_tax returns for and in petitioners submitted two separate offers-in-compromise oics to the internal_revenue_service irs to settle their outstanding tax_liabilities for and on date the irs returned the first oic as not processable on date the irs returned the second oic for among other reasons failure to make estimated_tax payments for the current tax_year on date the irs mailed petitioners letter 1058a final notice--notice of intent to levy and notice of your right to a hearing with respect to their outstanding income_tax liabilities for and on date the irs received petitioners’ form request for a collection_due_process or equivalent_hearing on that form petitioners petitioners submitted both offers in so neither offer included the tax_liability for by date petitioners were aware that the second oic had been returned indicated an interest in submitting an oic and acknowledged that they owed the tax due ii collection_due_process cdp hearing on date settlement officer aaron hansen of the irs office of appeals appeals mailed petitioners a letter stating that appeals had received their request for a cdp hearing and scheduling a telephone cdp hearing for date in the letter settlement officer hansen stated that he could consider collection alternatives such as an installment_agreement or an oic only if petitioners provided a completed form 433-a collection information statement for wage earners and self-employed individuals proof of estimated_tax payments for and a completed form_656 offer_in_compromise with the required fee payments and supporting documentation settlement officer hansen instructed petitioners to submit the listed items by date he also informed petitioners that they could request a face-to-face hearing by date petitioners neither submitted the requested information nor requested a face-to-face hearing by date in the letter settlement officer hansen instructed petitioners to call him at the scheduled hearing time petitioners however did not call settlement officer hansen at the scheduled time because they mistakenly thought that settlement officer hansen was supposed to initiate the call approximately an hour after the scheduled time petitioner husband realized his mistake and called settlement officer hansen but settlement officer hansen did not answer petitioner husband left a message on settlement officer hansen’s voicemail settlement officer hansen called petitioners back about minutes later but they did not answer settlement officer hansen left a message on their voicemail informing them that they had days to respond on date settlement officer hansen mailed petitioners a letter offering them another opportunity to submit the requested information in the letter he informed petitioners that they had failed to submit the requested information by the original deadline and that he was extending the deadline to date settlement officer hansen received a fax from petitioners dated date of a partially completed form 433-a on date petitioner husband called settlement officer hansen to inform him that he had recently faxed in the form 433-a but settlement officer hansen did not answer settlement officer hansen called petitioners back but petitioners did not answer and he left a the form 433-a did not include any of petitioner husband’s income in the gross monthly income calculation message with petitioners’ son petitioners and settlement officer hansen made several more attempts to reach each other by phone but were unsuccessful each time settlement officer hansen did not receive any further correspondence from petitioners as a result he concluded that their prior fax and voicemail correspondence adequately constituted petitioners’ cdp hearing throughout the course of the cdp hearing petitioners did not submit a written proposal for a collection alternative as noted above petitioners submitted two oics relating to and but both offers were returned to them more than a year before the cdp hearing on date the irs issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or petitioners while residing in montana timely petitioned this court for review of the determination before the notice_of_determination was issued settlement officer hansen verified that all legal and administrative requirements for collection had been met opinion i statutory framework sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to a notice_of_levy pursuant to sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 following a hearing appeals must determine whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 ii standard of review sec_6330 grants this court jurisdiction to review the determination made by appeals in connection with the sec_6330 hearing where as here the underlying tax_liabilities are not at issue we review the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion occurs when the exercise of discretion is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing sego v commissioner t c pincite and 112_tc_19 acting without a sound basis in fact or law means that an agency such as the irs makes an error of law or rests its determination on a clearly erroneous finding of fact or ‘applies the correct law to facts which are not clearly erroneous but rules in an irrational manner ’ 249_f3d_1121 9th cir citations omitted quoting 85_f3d_1400 9th cir see also 496_us_384 in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of appeals giamelli v commissioner t c pincite see also sec_301_6330-1 q a-f3 proced admin regs iii determination to sustain the proposed levy action petitioners argue that settlement officer hansen abused his discretion in denying a collection alternative respondent argues that petitioners were ineligible for a collection alternative because they failed to provide the required forms and information it is not an abuse_of_discretion for appeals to reject collection alternatives and sustain a proposed collection action when taxpayers do not submit the requested financial information see balsamo v commissioner tcmemo_2012_109 slip op pincite huntress v commissioner tcmemo_2009_161 slip op pincite cavazos v commissioner tcmemo_2008_257 slip op pincite additionally it is not an abuse_of_discretion for appeals to decline to consider a collection alternative where no written proposal is placed before the reviewing officer 124_tc_69 furthermore we do not require the irs to reopen an oic that it returned to a taxpayer years before a cdp hearing commenced see 141_tc_248 supplemented by tcmemo_2014_41 finally it is not an abuse of discretion for appeals to consider a taxpayer ineligible for an oic on the ground that the taxpayer is not in compliance with current tax obligations see giamelli v commissioner t c pincite internal_revenue_manual pt date on form petitioners indicated an interest in submitting an oic at the hearing however petitioners did not submit a form_656 for an oic although petitioners had submitted two oics to the irs they were both disposed of more than a year before the commencement of the cdp hearing thus petitioners had no outstanding requests for any collection alternative for settlement officer hansen to consider petitioners assert that they did not submit a form_656 to settlement officer hansen because they had been waiting for the irs to respond to their previously submitted oic the record shows however that by date petitioners were aware that the irs had returned their previously submitted oic furthermore petitioners submitted an incomplete form 433-a and did not provide proof of estimated_tax payments for given that petitioners did not submit form_656 adequate financial information and proof of estimated_tax payments for we cannot find that settlement officer hansen abused his discretion in denying a collection alternative petitioners also argue that settlement officer hansen abused his discretion in concluding that the correspondence between him and petitioners constituted a proper cdp hearing we disagree a cdp hearing is an informal proceeding not a formal adjudication 115_tc_329 115_tc_35 sec_301_6330-1 q a-d6 proced admin regs although a cdp hearing may occur face-to-face a proper hearing may also occur by telephone or by correspondence katz v commissioner t c pincite barry v commissioner tcmemo_2011_ slip op pincite once a taxpayer has been given a reasonable opportunity for a hearing but does not avail himself of that opportunity the appeals officer may make a determination based on the administrative file 127_tc_219 petitioners did not request a face-to-face hearing settlement officer hansen scheduled a telephone cdp hearing for petitioners and when they did not call in gave them a final opportunity to submit the requested information by extending the deadline settlement officer hansen gave petitioners multiple opportunities to contest the proposed levy but petitioners did not take advantage of these opportunities thus we find that the correspondence hearing in this case constituted a proper cdp hearing finally petitioner husband argues in his posttrial brief that his posttraumatic stress disorder ptsd prevents him from functioning and causes unwarranted consequences however petitioner husband presented no facts of his ptsd at trial and there is nothing in the administrative record that indicates that he mentioned his condition at any time during the appeals process even if we were to accept that petitioner husband suffers from ptsd we do not have authority to consider sec_6330 issues that were not raised before appeals see giamelli v commissioner t c pincite 118_tc_488 the record reflects that settlement officer hansen determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioners’ interest in a collection alternative accordingly we hold that respondent did not abuse his discretion in sustaining the proposed levy action in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
